DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Rose on 02/07/2022.

Independent claims 1, 11, and 17 within the instant application have been amended as follows:
A system for controlling fluid circulation in a wellbore intersecting a subterranean earth formation and comprising a wellbore wall surface, comprising: 
	a tubing string locatable in the wellbore such that an annulus is formed between the tubing string and the wellbore; and 
	a crossover tool coupled to the tubing string, the crossover tool comprising: 
	a tool body comprising a bore in fluid communication with the tubing string; 
	a valve in the bore; 
	a sleeve located in the tool body configured to control the valve based on the axial position of the sleeve in the tool body; 
	a drag block assembly coupled to the sleeve and configured to contact with the wellbore wall surface and resist axial movement of the sleeve within the wellbore; 

	wherein: 
	contact of the drag block assembly with the wellbore wall surface and movement of the tool body causes the sleeve to move relative to the tool body and actuate the valve; 
	the crossover tool is configured to receive the fluid from the tubing string uphole of the crossover tool, to flow the fluid into the lower annulus, to receive return fluid from the tubing string downhole of the crossover tool, and to flow the return fluid into the upper annulus when the valve is closed; and 
	the crossover tool is configured to receive the fluid from the tubing string uphole of the crossover tool, to flow the fluid into the tubing string downhole of the crossover tool, to receive the return fluid from the lower annulus, and to flow the return fluid into the upper annulus when the valve is open.

A method of controlling fluid circulation in a wellbore intersecting a subterranean earth formation, wherein a tubing string is located in the wellbore and comprises a bore such that an annulus is formed between the tubing string and the wellbore, comprising: 
	delivering fluid through the tubing string bore to a crossover tool coupled to the tubing string; 
wellbore wall surface within the wellbore to resist axial movement of the sleeve within the wellbore; 
	axially moving the sleeve relative to a body of the crossover tool in a first direction to close a valve of the crossover tool in a bore of the crossover tool and divert the fluid above the valve into a channel of the crossover tool in fluid communication with a packer assembly; 
	expanding the packer assembly with the diverted fluid to create a fluid barrier in the annulus, the barrier dividing the annulus into an upper annulus and a lower annulus; 
	moving a piston with the diverted fluid to allow the fluid to flow from the channel to the lower annulus; 
	returning the fluid to the crossover tool through the tubing string bore downhole of the crossover tool; 
	axially moving the sleeve relative to the body in a second direction opposite to the first to open the valve; 
	delivering the fluid into the lower annulus through the tubing string bore downhole of the crossover tool; and 
	returning the fluid from the lower annulus to the crossover tool; and 
	flowing the returned fluid from the crossover valve into the upper annulus.

A crossover tool for use with a tubular string to control fluid circulation in a wellbore intersecting a subterranean earth formation and comprising a wellbore wall surface, the crossover tool comprising: 

	a valve in the bore; 
	a sleeve located in the body configured to control the valve based on the axial position of the sleeve in the tool body; 
	a drag block assembly coupled to the sleeve configured to contact with the wellbore wall surface and resist axial movement of the sleeve within the wellbore; 
	a packer assembly coupled to the tool body and configured to create a fluid barrier in the wellbore, the barrier dividing the wellbore into an upper annulus and a lower annulus; and 
	wherein: 
	contact of the drag block assembly with the wellbore wall surface and movement of the tool body causes the sleeve to move relative to the tool body and actuate the valve; 
	the crossover tool is configured to receive the fluid from the tubular string uphole of the crossover tool, to flow the fluid into the lower annulus, to receive return fluid from the tubing string downhole of the crossover tool, and to flow the return fluid into the upper annulus when the valve is closed; and 
	the crossover tool is configured to receive the fluid from the tubular string uphole of the crossover tool, to flow the fluid into the tubing string downhole of the crossover tool, to receive the return fluid from the lower annulus, and to flow the return fluid into the upper annulus when the valve is open.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: In light of the Examiner’s amendment made herein, claim 1 (and, similarly claims 11 and 17) further recite: “…a drag block assembly coupled to the sleeve and configured to contact with the wellbore wall surface and resist axial movement of the sleeve within the wellbore…”. The combination of the functional and structural language of the independent claims along with the limitation requiring for the drag block assembly to contact a wellbore wall surface, allows for the claim to be considered novel. While the teachings of Whitsitt et al. (US Publication 2008/0128130 A1; herein “Whitsitt”) introduces a crossover over tool (as shown in at least figures 15-16), the reference fails to disclose having a drag block assembly within the apparatus. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of the reference. The application’s novelty of the invention is the combination of the specific structure and functional aspect, as disclosed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676